 Case 1:21-cv-00837-LPS Document 12 Filed 08/16/21 Page 1 of 4 PageID #: 280




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE

 DATACLOUD TECHNOLOGIES, LLC,                          CIVIL ACTION NO. 1:21-cv-00837-LPS
 Plaintiff,
 v.                                                          Chief Judge Leonard P. Stark
 CHECK POINT SOFTWARE
 TECHNOLOGIES INC. and CHECK POINT
 SOFTWARE TECHNOLOGIES LTD.,
 Defendants.




           DATACLOUD TECHNOLOGIES, LLC.’S OPPOSITION TO
    DEFENDANTS’ MOTION TO DISMISS PURSUANT TO RULE 12(b)(6) OF THE
                 FEDERAL RULES OF CIVIL PROCEDURE
                              [D.I. 9]

        Plaintiff DATACLOUD TECHNOLOGIES, LLC (hereinafter, “DataCloud”) hereby

opposes the “Defendant Check Point Software Technologies, Inc.’s Motion To Dismiss Pursuant

To Rule 12(b)(6) Of The Federal Rules Of Civil Procedure, And Joinder In Squarespace, Inc.’s

Opening Brief In Support Of Renewed Motion For Judgment On The Pleadings” (D.I. 9) filed on

August 2, 2021 by Defendants Check Point Software Technologies Inc. (“CPSTI”) and Check

Point Software Technologies Ltd. (“CPSTL”) (collectively, “Defendants”) (hereinafter, the

“Motion”), because it has become moot with the filing of DataCloud’s First Amended Complaint

(D.I. 11).

        Under Third Circuit law, an amended complaint supersedes the original complaint filed,

rendering it a nullity. See West Run Student Housing Assocs., LLC v. Huntington Nat’l Bank, 712

F.3d 165, 171 (3d Cir. 2013) (amended complaint generally moots motion to dismiss); Snyder v.

Pascack Valley Hosp., 303 F.3d 271, 276 (3d Cir. 2002) (“An amended complaint supercedes the

original version in providing the blueprint for the future course of the lawsuit.”); see also Calloway
 Case 1:21-cv-00837-LPS Document 12 Filed 08/16/21 Page 2 of 4 PageID #: 281




v. Green Tree Servicing, LLC, 599 F.Supp.2d 543, 546 (D. Del. 2009) (denying motion to dismiss

as moot because it was directed to superseded complaint).

       Therefore, DataCloud requests that Defendants’ Motion (D.I. 9) be denied as moot.




                                            Page |2
 Case 1:21-cv-00837-LPS Document 12 Filed 08/16/21 Page 3 of 4 PageID #: 282




Dated: August 16, 2021            Respectfully submitted,

                                  Stamoulis & Weinblatt, LLC

                                  /s/ Stamatios Stamoulis
                                  Stamatios Stamoulis (#4606)
                                  Richard C. Weinblatt (#5080)
                                  800 N. West Street Third Floor
                                  Wilmington, Delaware 19801
                                  Telephone: (302) 999-1540
                                  Email: stamoulis@swdelaw.com
                                  Email: weinblatt@swdelaw.com

                                  James F. McDonough, III (Bar No. 117088, GA)*
                                  Jonathan R. Miller (Bar No. 507179, GA)*
                                  HENINGER GARRISON DAVIS, LLC
                                  3621Vinings Slope, Suite 4320
                                  Atlanta, Georgia 30339
                                  Telephone: (404) 996-0869, -0863
                                  Facsimile: (205) 547-5502, -5506
                                  Email: jmcdonough@hgdlawfirm.com
                                  Email: jmiller@hgdlawfirm.com

                                  Attorneys for Plaintiff DataCloud Technologies, LLC

Of Counsel
Travis E. Lynch (Bar No. 162373, GA)
HENINGER GARRISON DAVIS, LLC
3621Vinings Slope, Suite 4320
Atlanta, Georgia 30339
Telephone: (404) 996-0867
Facsimile: (205) 547-5515
Email: tlynch@hgdlawfirm.com

* admitted pro hac vice




                                       Page |3
 Case 1:21-cv-00837-LPS Document 12 Filed 08/16/21 Page 4 of 4 PageID #: 283




                                CERTIFICATE OF SERVICE

       I hereby certify that on this day, I electronically filed the above documents with the Clerk

of Court using CM/ECF which will send electronic notification of such filings to all registered

counsel.

Date: August 16, 2021                        /s/ Stamatios Stamoulis
                                             Stamatios Stamoulis #4606




                                              Page |4
